UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6372


JOHN G. WESTINE,

                     Petitioner - Appellant,

              v.

WARDEN, FMC Butner,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-hc-02014-FL)


Submitted: June 27, 2019                                          Decided: August 16, 2019


Before DIAZ, FLOYD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John G. Westine, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John G. Westine appeals the district court’s order denying his motion for release

pending the court’s consideration of Westine’s 28 U.S.C. § 2241 (2012) petition. In his

motion, Westine alleged that prison officials were refusing him necessary treatment for a

terminal illness. On June 5, 2019, the district court issued an order offering Westine the

opportunity to convert his pending § 2241 action into a Bivens * civil rights action in order

to challenge the conditions of his confinement. Westine consented and, on June 24,

2019, the court dismissed Westine’s § 2241 petition without prejudice and

recharacterized it as a prisoner civil rights case under Bivens. Upon review, we conclude

that the instant appeal is moot.

       “The mootness doctrine is a limitation on federal judicial power grounded in the

‘case-or-controversy’ requirement of Article III of the U.S. Constitution.” United States

v. Springer, 715 F.3d 535, 540 (4th Cir. 2013); see U.S. Const. art. III, § 2, cl. 1.

“Mootness is a jurisdictional question and thus may be raised sua sponte by a federal

court at any stage of proceedings.” Springer, 715 F.3d at 540. We lose jurisdiction over

any portion of an appeal that becomes moot. Incumaa v. Ozmint, 507 F.3d 281, 285-86

(4th Cir. 2007). “If an event occurs while a case is pending on appeal that makes it

impossible for the court to grant any effectual relief . . . to a prevailing party, the appeal

must be dismissed . . . .” Id. at 286 (alteration and internal quotation marks omitted).


       *
        Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971).


                                              2
“[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the [outcome].” Id. (internal quotation marks omitted).

       Because the district court has ruled on Westine’s § 2241 petition, his request for

release or bail pending the district court’s decision is moot. Accordingly, we deny leave

to proceed in forma pauperis and dismiss this appeal. Our decision, of course, does not

impact Westine’s pending appeal regarding the merits of his § 2241 petition.            We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                             3